DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s election without traverse of group I, claims 1-4, in the reply filed on 6/15/22 is acknowledged. Claims 5-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
Claims 1-4 are being acted upon.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
Claim 4 is directed to a method of treating SLE by administering soluble OX40L and Jagged-1, wherein the soluble OX40L and soluble Jagged-1 is administered “once weekly”.  The prior filed applications, 15/803,232 and 14/186,766, upon which priority is claimed as CON. disclose treating autoimmune disease, including SLE, with soluble OX40L and soluble Jagged-1. The ‘232 and ‘766 applications disclose administering an effective amount that may vary depending of the severity of disease, the condition, and that the frequency of dosing that can be determined routinely by one or ordinary skill in the art.  The ‘232 and ‘766 application discloses a specific example, wherein NOD mice with type I diabetes were treated one a week at 10-12 weeks of age.  However, this has  different scope than the present claims which are directed to treating SLE with OX40L and Jagged-1 “once weekly”. 
Consequently, claim 4 has been accorded the priority of the filing date of the instant application, i.e. 5/21/20. 


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20140294792, in view of 6,716,974.
The ‘792 publication teaches a method of treating SLE in a patient in need thereof comprising administering a therapeutically effective amount of soluble OX40L of SEQ ID NO; 51 or 54 and soluble Jagged-1 with SEQ ID NO: 61 or 63, wherein the patient is human and wherein the Jagged and OX40L are recombinantly produced.
The ‘792 application discloses administering an effective amount that may vary depending of the severity of disease, the condition, and that the frequency of dosing that can be determined routinely by one or ordinary skill in the art.  
The reference differs from the claimed invention in that it does not explicitly teach treating once weekly administration to treat SLE.  
The ‘974 patent teaches soluble Jagged-1 and teaches suitable administration regimens can be daily, or less frequency such as one a week (see column 56, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer once a week, as taught by the ‘974 patent, in the method of treatment taught by the ‘792 application. Doing so would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).   Additionally, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6 of U.S. Patent No. 10,696,946 in view of US 2006/0217531 (of record) and 6,716,974. 
The ‘946 patent claims a method of treating an autoimmune disease in a patient in need thereof comprising administering a therapeutically effective amount of soluble OX40L of SEQ ID NO: 51 or 54 and soluble Jagged-1 with SEQ ID NO: 61 or 63, wherein the patient is human and wherein the OX40L and Jagged are recombinantly produced.  Although the ‘946 patent does not specifically claim treating SLE as the autoimmune disease, it would be obvious to do so based on the teachings of the ‘531 publication. The ‘531 publication teaches that soluble OX40L (ACT-4-L) suppresses immune responses in patients with autoimmune diseases, and that such immune suppression can desirably be performed to treating autoimmune diseases such as SLE (see page 2 and 15, in particular).  Furthermore, it would be obvious to optimize the timeframe of administration and weekly administration would be well within the purview of the ordinary artisan based on the teachings of the ‘974 patent for the reasons set forth above.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644